DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-4 are objected to because of the following informalities:  
Claim 3, lines 2-3 recite “a radius of curvature”, “an outside diameter”, and “a length”, but should read “the radius of curvature”, “the outside diameter”, and “the length” because these limitations were previously introduced in claim 2, lines 3-4. The same applies to claim 4, lines 2-3.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 12 recite “the finger hook portion including”, however it is unclear which one of the pair of finger hook portions the Applicant is referring to. Is it one finger hook portion of the pair, the other finger hook portion of the pair, or both finger hook portions? For purposes of examination, the Examiner will interpret the claim as being the pair of finger hook portions each including… The same issue applies to claims 2-5 when referring to the finger hook portion, inclined curved surface, and end-side curved surface.
Claim 6, line 4 recites “plate-like”, however it is unclear what features of a plate or what deviation from a plate would be encompassed by “plate-like”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakiuchi et al. (US Publication 2014/0005610 A1). Refer to figure below when “See Image 1” mentioned.Image 1:

    PNG
    media_image1.png
    360
    557
    media_image1.png
    Greyscale

Regarding claim 1, Kakiuchi discloses a syringe (100, Figs. 1-9) comprising: 
a cylinder (10); 
a syringe needle (27) connected to one end of the cylinder (Fig. 7B); 
(60, Figs. 9A-9B) connected to the other end of the cylinder (Fig. 7B); and 
a plunger rod (70) passing through the finger grip and entering into the cylinder (Fig. 7B), 
the finger grip including 
 	a cylindrical portion (61/63) having one end (61) and the other end (63), the cylinder being inserted from the one end (Fig. 7B), and the plunger rod extending through from the other end of the cylindrical portion (Fig. 7B), and 
 	a pair of finger hook portions (62) protruding from an outer circumferential surface of the cylindrical portion to opposite directions (Figs. 9A-9B), 
the finger hook portion including 
 	an inclined curved surface (See Image 1) located on one side surface of the finger hook portion facing the one end of the cylindrical portion (Figs. 9A-9B) and having an area on a proximal side of the side surface (Figs. 9A-9B) and an area on a distal side of the side surface (Figs. 9A-9B), the area on the distal side of the side surface being closer to the other end of the cylindrical portion than the area on the proximal side of the side surface (Figs. 9A-9B), and the area on the proximal side having a shallower slope with respect to a center axis (O) of the cylindrical portion than the area on the distal side (Figs. 9A-9B), and 
an end-side curved surface (See Image 1) disposed in a boundary between a tip of the finger hook portion (See Image 1) and the inclined curved surface and extending along the boundary (Figs. 9A-9B).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi et al. (US Publication 2014/0005610 A1).
Regarding claim 2, Kakiuchi discloses the syringe according to claim 1 wherein the end-side curved surface extends as far as to the tip of the finger hook portion (Figs. 9A-9B).
Kakiuchi is silent regarding
a length obtained by subtracting twice a radius of curvature of the end-side curved surface and an outside diameter of the cylindrical portion from a length between the tip of one Appl. No.: Not Yet Assignedfinger hook portion and the tip of the other finger hook portion is 19.2 mm or more.  
Kakiuchi discloses that a shape and size of the finger hooks portions need to be optimized to allow the finger hook portion to be used for supporting fingers when the syringe is used (Paragraph [0078], lines 6-8) and as such the length obtained by subtracting twice the radius of curvature of the end-side curved surface and the outside diameter of the cylindrical portion from the length between the tip of one Appl. No.: Not Yet Assignedfinger hook portion and the tip of the other finger hook portion is disclosed to be a result effective variable in that changing the radius of curvature of the end-side curved surface, the outside diameter of the cylindrical portion, and the length between the tip of one Appl. No.: Not Yet Assignedfinger hook portion and the tip of the other finger hook portion changes the length obtained by subtracting twice the radius of curvature of the end-side curved surface and the outside diameter of the cylindrical portion from the length between the tip of one Appl. No.: Not Yet Assignedfinger hook portion and the tip of the other finger hook portion which affects the feel of the finger hook when hooking the finger. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kakiuchi by making a length obtained by subtracting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Kakiuchi discloses the syringe according to claim 2.
Kakiuchi is silent regarding
wherein the length obtained by subtracting twice a radius of curvature of the end-side curved surface and an outside diameter of the cylindrical portion from a length between the tip of one finger hook portion and the tip of the other finger hook portion is 22.2 mm or less.
Kakiuchi discloses that a shape and size of the finger hooks portions need to be optimized to allow the finger hook portion to be used for supporting fingers when the syringe is used (Paragraph [0078], lines 6-8) and as such the length obtained by subtracting twice the radius of curvature of the end-side curved surface and the outside diameter of the cylindrical portion from the length between the tip of one Appl. No.: Not Yet Assignedfinger hook portion and the tip of the other finger hook portion is disclosed to be a result effective variable in that changing the radius of curvature of the end-side curved surface, the outside diameter of the cylindrical portion, and the length between the tip of one Appl. No.: Not Yet Assignedfinger hook portion and the tip of the other finger hook portion changes the length obtained by subtracting twice the radius of curvature of the end-side curved surface and the outside diameter of the cylindrical portion from the length between the tip of one Appl. No.: Not Yet Assignedfinger hook portion and the tip of the other finger hook portion which affects the feel of the finger hook when hooking the finger. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kakiuchi by making a length obtained by subtracting twice a radius of curvature of the end-side curved surface and an outside diameter of the cylindrical portion from a length between the tip of one Appl. No.: Not Yet Assignedfinger hook portion and the tip of the other finger hook portion is 22.2 mm or more as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Kakiuchi discloses the syringe according to claim 2.

wherein the length obtained by subtracting twice a radius of curvature of the end-side curved surface and an outside diameter of the cylindrical portion from a length between the tip of one finger hook portion and the tip of the other finger hook portion is 20 mm or less.  
Kakiuchi discloses that a shape and size of the finger hooks portions need to be optimized to allow the finger hook portion to be used for supporting fingers when the syringe is used (Paragraph [0078], lines 6-8) and as such the length obtained by subtracting twice the radius of curvature of the end-side curved surface and the outside diameter of the cylindrical portion from the length between the tip of one Appl. No.: Not Yet Assignedfinger hook portion and the tip of the other finger hook portion is disclosed to be a result effective variable in that changing the radius of curvature of the end-side curved surface, the outside diameter of the cylindrical portion, and the length between the tip of one Appl. No.: Not Yet Assignedfinger hook portion and the tip of the other finger hook portion changes the length obtained by subtracting twice the radius of curvature of the end-side curved surface and the outside diameter of the cylindrical portion from the length between the tip of one Appl. No.: Not Yet Assignedfinger hook portion and the tip of the other finger hook portion which affects the feel of the finger hook when hooking the finger. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kakiuchi by making a length obtained by subtracting twice a radius of curvature of the end-side curved surface and an outside diameter of the cylindrical portion from a length between the tip of one Appl. No.: Not Yet Assignedfinger hook portion and the tip of the other finger hook portion is 20 mm or more as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Kakiuchi discloses the syringe according to claim 4, wherein the inclined curved surface has a radius of curvature of 15.8 mm or more. 
Kakiuchi discloses that a shape of the finger hooks portions need to be optimized to allow the finger hook portion to be used for supporting fingers when the syringe is used (Paragraph [0078], lines 6-8) and as such the radius of curvature of the inclined curved surface is disclosed to be a result effective variable in that changing the radius of curvature of the inclined curved surface affects the feel of the finger hook when hooking the finger. Therefore, it would have been obvious to one having ordinary skill in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi et al. (US Publication 2014/0005610 A1) in view of Morgan (US Publication 2009/0182284 A1).
Regarding claim 6, Kakiuchi discloses the syringe according to claim 1, wherein 
the plunger rod includes 
a plate-like plate part (77), and 
a rod part (71) continuous with the plate part (Fig. 5) and receiving a force from the plate part (Paragraph [0086], lines 7-10).
Kakiuchi is silent regarding
the plate part being provided with a recess on one surface opposite from a surface continuous with the rod part.
Morgan teaches a syringe (100, Figs. 1-8) comprising: 
a cylinder (106); 
a syringe needle (101) connected to one end of the cylinder (Fig. 5A); 
a finger grip (102) connected to the other end of the cylinder (Fig. 5A); and 
a plunger rod (110) passing through the finger grip and entering into the cylinder (Fig. 5A), 
wherein 
the plunger rod includes 
 	a plate-like plate part (302), and 
 	a rod part (304) continuous with the plate part (Fig. 4A), 
the plate part being provided with a recess (302) on one surface opposite from a surface continuous with the rod part (Fig. 4A).
 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the plunger rod of Kakiuchi to incorporate the teachings of Morgan to (Paragraph [0056], lines 19-23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783